DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 contains two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohseni et al (US PGPUB 2017/0177534).
Regarding claim 1, Figure 1 of Mohseni discloses an artificial intelligence node, comprising:
a classical computer [102]
an input channel and an output channel in communication with the classical computer [106]
a quantum computer in two-way communication with the classical computer [104]
wherein the classical computer configures the quantum computer to perform a quantum computational cycle [paragraphs 31-40]

Regarding claim 2, Figure 1 of Mohseni discloses wherein the classical computer is configured to direct operations of the quantum computer [paragraphs 31-40].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni et al (US PGPUB 2017/0177534).
Regarding claim 3, Mohseni does not explicitly disclose wherein the classical computer is configured to communicate with an external controller having a system clock.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohseni by using an external controller having a clock in communication with the classical computer as a matter of simple design-choice, since it was well-known in the art to use system clocks to synchronize the operations of computers/processors and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 4, Figure 1 of Mohseni, as applied to claim 3, discloses wherein a timing of at least one of the classical computer and the quantum computer is coordinated using the system clock of the external controller [see rejection of claim 3].

Regarding claim 5, Figure 1 of Mohseni, as applied to claim 4, discloses wherein the quantum computer is configured to process computations determined difficult for the classical computer [paragraphs 31-40].

Regarding claim 6, Figure 1 of Mohseni discloses an artificial intelligence system, comprising:
a classical computer [102]
one or more input channels and one or more output channels in communication with the classical computer, both the input and output channels configured to send and receive signals [106]
a quantum computer in two-way communication with the classical computer [104]
a controller in two-way communication with the network and configured to facilitate a communication between a user and the network [Figure 11]
wherein the classical computer configures the quantum computer to perform a quantum computational cycle [paragraphs 31-40]
Mohseni does not explicitly disclose 
an artificial intelligence system network
a plurality of nodes interconnected as a network
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohseni by implementing the artificial intelligence node in a network as a matter of simple design-choice, since it was well-known in the art to implement artificial intelligence nodes/processors in a network and would have been a matter of applying a known technique to a known device ready for improvement.

Regarding claim 7, Mohseni, as applied to claim 6, does not explicitly disclose wherein the controller includes a system clock.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohseni, as applied to claim 6, by using a system clock to coordinate the operations of the artificial intelligence nodes in the network as a matter of simple design-choice, since it was well-known in the art to use a system clock to coordinate operations of nodes in a network and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 8, Figure 1 of Mohseni, as applied to claim 7, discloses wherein each node is in communication with the system clock [see rejection of claim 7].

Regarding claim 9, Figure 1 of Mohseni, as applied to claim 8, discloses wherein each node is configured to perform a quantum computation cycle in each timestep [see rejection of claim 7] including receiving signals processed by the classical computer, configuring a quantum circuit by the classical computer, the quantum circuit operating on qubits, performing a measure operation on the qubits, transmitting result of the measure operation directly to the one or more output channels [paragraphs 57-63].

Regarding claim 10, Figure 1 of Mohseni, as applied to claim 6, discloses wherein each node is configured to perform a quantum computation cycle in each timestep, the quantum computation cycle comprising: the classical computer processing signals from the one or more input channels and the one or more output channels; the classical computer configuring a quantum circuit; the quantum circuit operating on the qubits; and the quantum computer performing a measure operation on the qubits, the quantum computer sending a result of the measure operation to one of the one or more output channels and the classical computer for processing, and the classical computer sending signals to at least one of the one or more input channels and the one or more output channels [paragraphs 57-63].

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842